DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 02/24/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-3, 6-15, 18-27 are presently under examination. 
Claims 4, 5, 16, 17 are cancelled. Claim 27 is newly added. 
Priority
This application claims benefit of Divisional of Application No. 16/986,057 filed August 5, 2020, which is a Continuation of Application No. 15/969,603 filed May 2, 2018, which is a continuation of Application No. 14/861,650 filed September 22, 2015, now patent 10,240,200, issued March 26, 2019, which is a Divisional of Application No. 13/752,131 filed January 28, 2013, now abandoned, which claims benefit of U.S. Provisional Patent Application No. 61/591,642, filed on January 27, 2012, now expired.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-15, 18-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention (claim 1) is directed to a method for providing a clinical intervention for a pregnant subject. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claim requires: 
gnancy-related RNA markers…against (1) reference levels of said set of pregnancy-related RNA markers or (2) using a trained machine learning algorithm; 
(g) determining that said pregnant subject has or is at an elevated risk of having preeclampsia, based at least in part on said comparing in (f), and (h) providing said clinical intervention for said pregnant subject for said preeclampsia or said elevated risk of having said pre-eclampsia, based on said determining in (g).
With regards to the comparing, determining, and providing steps, these are not limited to any particular acts or operations and broadly read on evaluation (i.e. comparing numbers), judgement (i.e. making a determination), and opinion (i.e. providing advice). As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, when read in light of the specification and from the view of one of ordinary skill in the art, step (f) also encompasses a mathematical concept. In particular, this step now recites using a machine learning algorithm. While a review of the specification does not provide any limiting definition for “machine learning algorithm”, one of ordinary skill in the art would understand that machine learning algorithms necessarily require mathematically relating data (in this case RNA transcript data), e.g. via regression analysis, decision tree analysis, PCA. Furthermore, the specification [page 8] teaches well known template matching algorithms. Therefore, the claims clearly encompass mathematical relationships under the Revised Guidance. Furthermore, it is noted that machine learning algorithms not claimed as embodied in non-transitory computer-readable media are descriptive material per se and is not capable of causing functional change in an actual machine (i.e. a computer). See MPEP 2106.01. As such, the recitation of a machine learning algorithm as claimed appears to be nothing more than a claim drafting strategy to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or a recitation of token post-solution activity. The Federal Circuit has cautioned against such overly formalistic approaches to subject-matter eligibility that invite manipulation by patent applicants. CLS Bank v. Alice Corp. (Fed. Cir. 2013) (en banc). 
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  
In this case, the claimed obtaining, isolating, reverse transcribing, amplifying, and sequencing steps are all non-abstract. However, in each case, these steps amount to nothing more than insignificant extra-solution activity (i.e. collecting data for use by the abstract idea) and are not indicative of integration into a practical application. See MPEP 2106.05(g). 
With regards to the step of providing a ‘clinical intervention’, this step was interpreted as part of the abstract idea (under Step 2A, prong 1) since it broadly encompasses providing clinical advice. However, to the extent that applicant intends for this step to be a physical treatment step, it would still not amount to an integration of the JE into a practical application under Step 2A (prong 2) analysis. In particular, the 2019 PEG is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). As such, providing a generically recited ‘clinical intervention’ would still not be considered a particular treatment and does not integrate the recited judicial exception into a practical application. At best, this step is the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(g).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the above non-abstract limitations nor the type of genetic markers being used. For example, Miura et al. (Prenatal Diagnosis, 2010; 30: 849–861) teaches a method for microarray-based analysis using cell-free placental mRNA in maternal plasma; and sequencing DNA molecules [page 856, col. 1, para. 1, and col. 1, last para. “Quantitative real-time RT-PCR”; Figure 2]; identifying the presence of a plurality of specific target cDNA markers (from the CF mRNA) and determining increased or decreased levels of maternal plasma CF mRNA in said markers using an ABI sequence detector and microarray analysis [page 857, col. 2, Figure 3, Table 1; page 860, col. 1, last para.]. Similarly, Purwosunu teaches isolating RNA from cell free blood samples from pregnant women both with and without preeclampsia [page e2, col. 1, col. 2, Table 1, page e3, entire, Table 3]; and performing sequencing and expression analysis for 7 different RNA markers associated with preeclampsia [page e3, entire; Table 3]. With regards to the providing step, clinical interventions for pregnant subjects with preeclampsia were routine and conventional in the art, as supported by Omu et al. (Med Princ Pract 2008;17:227–232). 
Accordingly, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

 D. Dependent Claims: 
Dependent claims 2-3, 6-15, 18-27 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 

Claims 18, 22-25 are directed to limitations that further limit the specificity of the abstract idea set forth above, e.g. by determining differences and level fold changes in data. As such, these steps are also directed to an abstract idea for the reasons set forth above in Step 2A (prong 1) analysis. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 02/24/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims cannot be interpreted as a mental process in view of amended claim 1, steps f) and g). In response, this argument is not persuasive for reasons that have been explicitly discussed above in the Step 2A, prong 1 analysis. 
Applicant argues that amended claim 1, step h), provides for the integration of the JE into a practical application. In response, this argument is not persuasive for reasons that have been explicitly discussed above in the Step 2A, prong 1 analysis, as well as the Step 2A, prong 2 analysis. Therefore, the examiner maintains that the claims lack a particular treatment and therefore do not integrate the abstract idea into a practical application. See MPEP § 2106.04(d)(2).
Applicant argues that the claims are patent eligible because the amended claims recite an unconventional combination of elements, namely steps (b) through (f). In response, absent any evidence to the contrary, this argument is not persuasive for the reasons set forth above in the Step 2B analysis, which cites prior art references as evidence that there is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-15, 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (Prenatal Diagnosis, 2010; 30: 849–861) in view of Omu et al. (Med Princ Pract 2008;17:227–232).
Regarding claim 1, Miura teaches a method for microarray-based analysis using cell-free placental mRNA in maternal plasma. In particular, Miura teaches obtaining cell-free plasma samples from pregnant subjects with preeclampsia using double centrifugation [page 850, col. 2; Figure 1], which reads on the obtaining step as claimed. 
Miura teaches extracting (i.e. isolating) RNA from placental tissue samples and peripheral blood using conventional methods [page 851, col. 1], which reads on isolating RNA as claimed absent any limiting definition that would serve to exclude this interpretation.
Miura teaches reverse transcribing CF mRNA and converting it into double-stranded cDNA [page 856, col. 1, para. 1], performing amplification of the cDNA in maternal plasma. Miura teaches confirming the specificity of the amplification by sequencing and determining levels of pregnancy-related RNA markers via microarray analysis [page 856, col. 1, para. 1, and col. 1, last para. “Quantitative real-time RT-PCR”; Figure 2, and page 857, col. 1], which broadly reads on sequencing amplified DNA as claimed. 
Miura teaches identifying specific target cDNA markers (from the CF mRNA), and performing statistical comparisons of levels of RNA transcripts in plasma against reference levels (from control pregnant women) [page 857, col. 2, page 858, entire, page 860, col. 1, Figure 3, Table 1, Table 2], which reads on comparing levels as claimed. 
Miura teaches determining aberrant patterns associated with preeclampsia [page 857, col. 2, page 858, entire, Figure 3, Table 1, Table 2], which at a minimum suggests determining a subject either having or at risk of having a pregnancy complication since one of ordinary skill in the art could readily identify the abnormal patterns. 
Miura does not teach providing clinical interventions for said preeclampsia, as claimed. However, Miura suggests this limitation by using their array and methodology as a tool for diagnosis and making meaningful conclusions about preeclampsia. 
Furthermore, Omu teaches that clinical interventions for pregnant subjects with preeclampsia were routine and conventional in the art (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Miura by additionally providing clinical 
Regarding claim(s) 2 and 3, Miura teaches the use of maternal plasma and placental blood, as discussed above. Miura does not specifically teach the use of serum. However, Miura at a minimum suggests this limitation since the transcripts in their cDNA array include molecules (e.g. INHBA, PAPPA, CGB) which are widely used for maternal serum marker testing [page 858, col. 1, last para.]. Furthermore, the choice of using serum and plasma is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Miura by alternatively using serum, as claimed, since Miura already suggests this feature, as discussed above, and in view of KSR International Co. v. Teleflex Inc.,  550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been to identify the presence of markers that are unique to maternal serum.  
Regarding claim(s) 6, 7, 8, 10-13, Miura teaches gene expression of transcripts from placenta tissues and corresponding whole maternal blood, wherein the levels are obtained from first, second and third trimesters of pregnancy [Figure 1 and 2]. Miura also teaches that Therefore, noninvasive detection of fetus or placenta-derived molecular markers in pregnant women is desirable for accurate monitoring of the fetal/placental status [Introduction], which makes obvious the use of fetal or placental derived markers. 
Regarding claim(s) 9, 19, 26, Miura does not specifically teach drug interventions. However, Oma suggests this limitation by teaching treatment of preeclampsia using magnesium sulfate therapy [abstract, Table 3] as well as monitoring outcomes (i.e. response) of said treatment on patients [page 230, col. 1]. 
Regarding claim(s) 14, 15, 25, Miura teaches performing comparative analysis using RNA reference levels from normal pregnant women [Figures 1 and 2, page 850, “Subjects and sample collection”, and page 856, col. 1, 2nd para], wherein the analysis is done at 
Regarding claim(s) 18, Miura teaches using RNA from placental samples in the comparative microarray analysis for determining risk of pre-eclampsia [page 856, col. 1, para. 2, page 857, col. 1, Figure 2], and that the noninvasive detection of fetus or placenta-derived molecular markers in pregnant women is desirable for accurate monitoring of the fetal/placental status [Introduction], which makes obvious the use of fetal or placental derived markers.
Regarding claim(s) 20 and 21, Miura teaches gene-specific sequencing using the ABI PRISM 3100 genetic analyzer [page 851, col. 2], which makes obvious whole genome sequencing and single molecule sequencing since one of ordinary skill in the art would recognize that the ABI 3100 can perform both. 
Regarding claim(s) 22, 23, 24, Miura teaches comparative analysis for identifying aberrant transcripts with increased or decreased levels of maternal plasma CF mRNA specifically in preeclamptic women with severe hypertension, wherein aberrant pattern were defined when the signal intensity of the target cDNA was increased or decreased by twofold or more compared with the intensity of the gestational age-matched control cDNA [page 857, col. 2; page 860, col. 1, last para.]. Regarding claim(s) 27, Miura teaches making custom primer sets for CSH1 gene [page 851, col. 2] and using CAPN6 genes [Table 1], as claimed. For these reasons, the combination of Miura and Omu teach or suggest all aspects of the instantly rejected claims.

Claims 1-3, 6, 7, 10-15, 18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Purwosunu et al. (Am J Obstet Gynecol, 2009;200: 386e1-386.e7).
Regarding claim 1, Purwosunu teaches methods for predicting preeclampsia by analysis of cell-free mRNA in maternal plasma [abstract]. In particular, Purwosunu teaches obtaining cell free blood samples from pregnant women [page e2, col. 1 and col. 2 and page e3, entire]. 
Purwosunu teaches extracting RNA from samples and performing real-time quantitative RT-PCR processing of RNA into cDNA [page e2, col. 2 and page 3, entire], which reads on the isolating RNA and reverse transcribing steps as claimed absent any limiting definition that would serve to exclude this interpretation. Purwosuna additionally teaches analyzing amplification samples using an ABI Prism sequencer [e3, col. 2], which reads on sequencing as claimed, and determining expression levels of RNA markers from said samples sequence analysis [page e3, entire; Table 3]. Purwosunu teaches performing statistical comparisons of RNA levels in test and control groups, identifying specific markers having the strongest correlations with preeclampsia, and correlation of specific groups with severity [page e4, entire, page e5, col. 1 and col. 2, Figure 1 and Table 4]. 
Purwosunu does not specifically teach providing clinical interventions as claimed. However, Purwosunu suggests this limitation by providing antenatal care and recommending that patients who showed abnormalities be admitted to the hospital [page e2, col. 3]. 
Regarding claim(s) 2 and 3, Purwosunu teaches using cell free plasma and peripheral blood samples [page e2, col. 3], as well as centrifugation methods for isolation of aqueous blood. Purwosunu does not specifically teach the use of serum. However, the choice of using serum and plasma is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using serum, as claimed, since Purwosunu already provides methods for using peripheral blood, as discussed above, and in view of KSR International Co. v. Teleflex Inc.,  550  U.S. 398 (2007). 
Regarding claim(s) 6, 7, 10-13, Purwosunu teaches using a plurality of  target transcripts including associated with tissue-type and placental-specific functions for their expression analysis [page e1, col. 3], and performs analysis at gestational week 15-20 weeks [page e2, col. 2], which reads on the 2nd trimester. Purwosunu does not specifically teach analyzing subjects in the 1st or 3rd trimester. However, the choice of trimester is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using data from the 1st or 3rd trimester, as claimed, since Purwosunu already obtains data over a range time periods, as discussed above, and in view of KSR International Co. v. Teleflex Inc.,  550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been to identify the presence of markers that are unique to early or late term pregnancies.   
Regarding claim(s) 14, 15, 25, Purwosunu teaches performing comparative analysis using RNA reference levels from normal pregnant women, as discussed above, wherein the analysis is done at different time periods (15-20 weeks) [Figure 1 and Table 1]. Purwosunu does not teach the use of non-pregnant references. However, the choice of pregnant or non-pregnant references is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Purwosunu by alternatively using RNA transcripts from non-pregnant reference subjects, as claimed, since Purwosunu already uses reference control groups for comparative analysis, and in view of KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been the study the differences in transcript expression between pregnant and non-pregnant subjects. 

Regarding claim(s) 20 and 21, Purwosunu teaches gene-specific sequencing using the ABI PRISM genetic analyzer, as discussed above, which makes obvious whole genome sequencing and single molecule sequencing since one of ordinary skill in the art would recognize that the ABI Prism can perform both. 
Regarding claim(s) 22, 23, 24, Purwosunu teaches comparative analysis for identifying differences in mRNA transcript levels between normal and test groups, as discussed above. Purwosunu additionally teaches determining up to 8-fold differences in certain mRNA expression levels in preeclampsia groups [page e5, col. 3]. 
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. 
Regarding the rejection over Miura and Omu, Applicant generally argues that the combination of these two references does not teach the combination of steps (b) through (f). In response, this argument is not persuasive for the reasons discussed above, which have been modified in view of applicant’s amendments and explicitly address all aspects of these limitations. 
Regarding the rejection over Purwosuna, Applicant generally argues that the Purwosunu does not teach the combination of steps (b) through (f). In response, this argument is not persuasive for the reasons discussed above, which have been modified in view of applicant’s amendments and explicitly address all aspects of these limitations. For at least these reasons, the rejections are maintained. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the ''right to exclude'' granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); ln re Van 
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. 3.73(b). [See also MPEP 804.02]. 
The conclusion of obviousness-type double patenting is made in light of these factual determinations. Any obviousness-type double patenting rejection should make clear: (A) The differences between the inventions defined by the conflicting claims; and (B) The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue is anticipated by, or would have been an obvious variation of the invention defined in a claim in the patent.

Claims 1-3, 6-15, 18-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 12, 14, 17-28, 30-38 of US application 16/986042. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 of copending application ‘042 is a species of the genus recited in instant claim(s) 1 of the instant patent application, because the cited reference claim(s) teach all of the limitations of instant claim(s) 1, plus additional features and/or limitations. Therefore, instant claim(s) 1-26 is/are anticipated by the narrower claims (i.e. species anticipates the genus). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 6-15, 18-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 11, 13, 14, 17-21, 23-25, 28, 30-39 of US application 16/986057. The differences between the inventions defined by the conflicting claims are as follows: Reference claim(s) 1 does not specifically require the isolating, reverse-transcribing, amplifying, or providing steps, as in the instant claims. However, dependent reference claims 4, 5, and 17 teach all aspects of these limitations. Therefore,  all of the instantly rejected claims are made obvious over the COMBINATION of reference claims 4, 5, 17, because it would have been obvious to COMBINE all limitations taught in the reference claims. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the double patenting rejections are not longer applicable in view of the amendments to claim 1. In response, this argument is not persuasive. With regards to the rejection over the ‘042 application, examiner maintains that the cited reference claim(s) for the ‘042 application still recites all of the limitations of instant claim(s) 1 plus additional features and/or limitations. 
With regards to the rejection over the ‘042 application, as discussed above, reference claims 1 does not specifically require the isolating, reverse-transcribing, amplifying, or providing steps, as in the instant claims. However, dependent reference claims 4, 5, and 17 teach all aspects of these limitations. Therefore,  all of the instantly rejected claims are made obvious over the COMBINATION of reference claims 4, 5, 17, because it would have been obvious to COMBINE all limitations taught in the reference claims. Accordingly, the rejections are maintained as no terminal disclaimers have been filed. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619